Citation Nr: 1122875	
Decision Date: 06/14/11    Archive Date: 06/28/11

DOCKET NO.  05-03 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 


INTRODUCTION

The Veteran had a period of active duty for training (ACDUTRA) from November 1962 to May 1963 and had active duty service from April 1965 to December 1977.  

The Veteran also had service from December 15, 1977 to March 1, 1983.  However, in a December 1986 RO administrative decision, the RO found such service to be under dishonorable conditions, and concluded that the Veteran was barred from receiving benefits based on that period of active duty.  38 U.S.C.A. §§ 101(2), 5303(a) (West 2002); 38 C.F.R. §§ 3.312(c), 3.360(b) (2010).

This matter comes before the Board of Veterans' Appeals (Board) from an April 2004 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the benefit sought.  In February 2005, the Veteran participated in an informal hearing conference before a Decision Review Officer (DRO) at the RO.

In November 2007, May 2009, and again in October 2010, the Board remanded the Veteran's claim.  In May 2009, the Board found that the remand directives in November 2007 had been substantially completed, pursuant to Stegall v. West, 11 Vet. App. 268 (1998), but remanded the Veteran's claims for additional evidentiary development.  The Board is satisfied that there has been substantial compliance with the remand directives set out in May 2009 as pertains to obtaining updated VA treatment records and making attempts to obtain copies of the Veteran's complete service treatment records, specifically from his period of ACDUTRA and his period of honorable service from April 1965 to December 1977.  Stegall v. West, supra.  The Board is also satisfied there has been substantial compliance with the remand directives set out in October 2010, as a supplemental statement of the case (SSOC) was issued in March 2011 to the Veteran, encompassing the issue on appeal.  Id.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record preponderates against a finding that the Veteran's left hearing loss is related to his active military service.

2.  The competent and probative medical evidence of record preponderates against a finding that the Veteran has right ear hearing loss disability, for VA purposes, that may be related to his active military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by service, and sensorineural hearing loss may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The VCAA notice requirements apply to all five elements of a service connection claim:  (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 ( Fed. Cir. 2007).  However, the United States Supreme Court (Supreme Court) has reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2).  The Supreme Court held that - except for cases in which VA failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim - the burden of proving harmful error must rest with the party raising the issue, the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

In this case, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in February 2004, December 2007, and September 2009, that fully addressed the notice elements and the February 2004 letter was sent prior to the initial RO decision in this matter.  These letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  The Board also notes that in the December 2007 and September 2009 letters, the Veteran was advised of how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, supra.  Moreover, he has not demonstrated any error in VCAA notice, and therefore the presumption of prejudicial error as to such notice does not arise in this case.  See Sanders v. Nicholson, supra.  Thus, the Board concludes that all required notice has been given to the Veteran.  

The Board also finds VA has satisfied its duty to assist the Veteran in the development of the claim.  The RO has obtained all identified and available service and post-service treatment records for the Veteran.  With regard to service treatment records (STRs), the Board acknowledges that not all of the STRs for the Veteran's military service are available.  The RO made several attempts to obtain the Veteran's STRs, and in July 2010 made a formal finding of the unavailability of any more STRs.  In September 2009, in response to the RO's request, the National Personnel Record Center (NPRC) indicated that all of the Veteran's STRs were mailed to the RO in September 1981.  In May 2010, the NPRC was contacted by phone and indicated that there were no STRs for the Veteran there, and that "all were mailed out".  In a letter dated in June 2010, the AMC notified the Veteran that they had been unable to obtain the Veteran's STRs from April 1965 through December 1977, advised the Veteran of what specific action had been taken, and requested that the Veteran provide any records in his position.  In such situations, where STRs are missing, the Board has a heightened obligation to explain its findings and conclusions and carefully consider the benefit-of-the-doubt rule.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, the case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the veteran.  See Russo v. Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, either in favor of the claimant or against VA, arising from missing records.  See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005).

Additionally, the Board finds that the March 2005 VA examination was adequate and included a review of the claims folder and a history obtained from the Veteran.  Examination findings were reported, along with diagnoses/opinions, which were supported in the record.  The examination reports are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 310-11 (2007).  In addition, it appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims folder, and that neither he nor his representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  The Board concludes that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, supra.

The Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  No useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The United States Court of Appeals for Veterans Claims (Court) has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II. Factual Background

Service personnel records show that the Veteran's MOS (military occupational specialty) during his period of service from November 1962 to May 1963 was construction machine operator.  His MOS during his period of service from April 1965 to October 1966 was heavy vehicle driver.   

The available STRs for the Veteran show that on audiometric testing (results converted from the ASA units used prior to November 1, 1967, to the current ISO-ANSI standard now in use) conducted in November 1962, at the time he started a period of ACDUTRA, pure tone thresholds for the right ear, were, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz as follows: 15, 10, 10, 10, and 5, and for the left ear, as follows: 25, 20, 20, 20, and 15.  On a separation examination in April 1963, audiometric testing showed pure tone thresholds for the right ear, in decibels, at 500, 1000, 2000, and 4000 Hertz as follows: 25, 20, 20, and 15, and for the left ear, as follows: 30, 20, 20, and 15.  A Report of Medical History dated in February 1983 showed that the Veteran responded "yes" to having or having had hearing loss, and the examiner made a notation, in the summary section, of "with hearing loss".  Audiometric testing conducted in February 1983 showed pure tone thresholds for the right ear, in decibels, at 500, 1000, 2000, 3000, and 4000 Hertz as follows: 25, 15, 15, 10, and 10, and for the left ear, as follows: 30, 20, 20, 20, and 30.  Thus, the in-service audiometric testing showed basically normal hearing.  

With regard to noise exposure in service, in a February 2005 informal conference report, prepared at the RO, it was noted that the Veteran reported that during service he loaded C130's and C140's while he was a terminal operations coordinator and was exposed to acoustic trauma as a result of being a heavy equipment operator.  

On VA examination in March 2005, the Veteran's pertinent service history was noted to include Army air craft, helicopter, small arms artillery, trucks, tanks, and EODs - explosives.  It was also noted that he had non-military noise exposure, including trucking, farm equipment, hunting, snowmobile, motorcycle, road construction, and heavy equipment.  The Veteran reported he first noticed hearing loss while in service.  Audiological testing showed that the Veteran had hearing loss disability on the left, but not on the right.  38 C.F.R. § 3.385.  The examiner indicated that a review of the claims folder showed pure tone hearing tests were done on discharge only and hearing loss became worse during military service.  The examiner concluded that it was less likely that the Veteran's hearing loss was the result of military service.  The examiner indicated that a review of STRs did not indicate evidence of hearing loss while serving on honorable active duty, and that audiometric testing in 1962 and 1963 showed normal hearing.  The examiner noted that the Veteran had a significant history of noise exposure during and after service.  The examiner also  note that an audiogram in 1983 showed only minimal changes and were noted in the low frequencies as well as high frequencies, and in only one ear.  The examiner further opined that based on the evidence provided it was less than likely the Veteran's hearing loss occurred during his active duty time.  

In an informal hearing presentation dated in October 2007, the Veteran's representative contended that the Veteran was in the infantry and constantly exposed to loud noises from various weapons he fired.  In a VA-Form 646, the representative claimed that the Veteran's almost 18 years of working in the military motor vehicle/construction occupation contributed significantly to his now present hearing loss.  The representative further claimed that the Veteran was required to fire weapons during service which contributed to acoustic trauma resulting in hearing loss.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for certain chronic diseases, including sensorineural hearing loss (as organic disease of the nervous system) will be presumed if such disease becomes manifest to a compensable degree within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In order to prevail on the issue of service connection, there must be medical evidence of a (1) current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

The Board also acknowledges that the lack of any evidence showing the Veteran exhibited hearing loss consistent with the regulatory threshold requirements for hearing disability during service (38 C.F.R. § 3.385) is not fatal to his claim.  The laws and regulations do not require in-service complaints of, or treatment for, hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, the United States Court of Appeals for Veterans Claims has held that where there is no evidence of the veteran's hearing disability until many years after separation from service, "[i]f evidence should sufficiently demonstrate a medical relationship between the veteran's in-service exposure to loud noise and his current disability, it would follow that the veteran incurred an injury in service."  Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

The Veteran essentially contends that he has bilateral hearing loss due to exposure to excessive noise in service.  

VA audiological testing shows that the Veteran had hearing loss disability on the left, but not on the right.  38 C.F.R. § 3.385.  The threshold requirement for service connection to be granted is competent medical evidence of the current existence of the claimed disorder.  Brammer v. Derwinski, supra.  As the Veteran does not have right ear hearing loss disability, as defined by regulation and it is not shown at any time since he filed his claim for service connection, service connection cannot be granted for that claimed disability.  Id.  

With regard to noise exposure in service, the Veteran has essentially contended that he was exposed to excessive noise in service.  The Board acknowledges that the Veteran is capable of describing and reporting his noise exposure in service.  It is true that the Veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); Jandreau, supra; Buchanan, supra.  Thus, the Veteran is certainly competent to report exposure to loud noise in service as well as to report hearing loss symptoms he may have experienced in service.  His service records show that he was a heavy vehicle driver and construction machine operator, and was awarded a MM (rifle) medal and SPS badge (M-14 rifle).  The Board has no reason to doubt his claim that he was exposed to excessive noise in service.  Thus, what is at issue here is whether the Veteran's left ear hearing loss is related in any way to his exposure to noise during his active military service.  

What is missing from the record is competent evidence showing that the Veteran's left ear hearing loss is causally related to service.  38 C.F.R. § 3.303.  On VA examination in 2005, the examiner addressed the etiology of the Veteran's hearing loss, opining that his hearing loss was not related to service.  The Veteran has not submitted competent medical evidence to the contrary.  

The Board recognizes that the Veteran has sincerely contended that his current hearing loss is related to service.  As noted above, lay statements may be competent to support a claim for service connection by supporting the occurrence of lay- observable events or the presence of disability or symptoms of disability subject to lay observation, but the Board does not believe that the etiology of hearing loss is subject to lay diagnosis.  Jandreau, supra.  The Board does not believe that linking in-service noise exposure to the onset of hearing loss, as contrasted to merely reporting hearing loss symptoms in service, is subject to lay diagnosis.  That is to say, the Board finds no basis for concluding that a lay person, such as the Veteran, would be capable of discerning whether he had bilateral hearing loss related to exposure to noise in service, in the absence of specialized training, and the Veteran has not established any specialized training for such qualifications.  Buchanan, supra.  

The Board also notes that despite the Veteran's assertions that he had hearing loss in service, his hearing was within normal limits on an audiogram conducted upon his discharge from service in 1963.  As noted above, service treatment records are not available for his period of active duty from April 1965 through December 1977.  Nonetheless, the Board notes that a subsequent audiogram, conducted in February 1983, during a period where service was found to be under dishonorable conditions and the Veteran is barred from receiving benefits based on that period of active duty, did show hearing loss; however, the VA examiner in 2005 reviewed this evidence, noted that it showed only minimal changes in the low and high frequencies, and in one ear only, and still concluded that it was less likely that hearing loss occurred during his honorable active duty time.  

With consideration of the record, the lack of a current right ear hearing loss disability, and the absence of any competent, medical opinion suggesting a causal link between the veteran's left ear hearing loss and noise exposure in service, the Board finds that the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim of service connection for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 49, 55 (1990).


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


